                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

UNITED STATES OF AMERICA                        CRIMINAL ACTION NO. 19-00007

VERSUS                                          JUDGE S. MAURICE HICKS, JR.

MARCEL DEANGELO LEWIS                           MAGISTRATE JUDGE HORNSBY

                                MEMORANDUM ORDER

      Before the Court is defendant Marcel Dangelo Lewis’ (“Lewis”) pro se Motion for a

Copy of the Presentence Report (Record Document 24). For the foregoing reasons,

Lewis’ motion is DENIED.

      “A criminal defendant does not have the right to ‘hybrid representation.’” United

States v. Ogbonna, 184 F.3d 447, 449 & n. 1 (5th Cir.1999); United States v. Lopez, 313

F.App’x 730, 731 (5th Cir. 2009). Lewis is represented by counsel at the time he filed this

motion. Thus, Lewis’ pro se Motion for a Copy of the Presentence Report is an

unauthorized motion that can be disregarded by this Court. See Lopez, 313 F.App’x at

731. The motion is DENIED on this basis alone.

      Accordingly,

      IT IS ORDERED that Petitioner Marcel Deangelo Lewis’ Motion for Copy of

Presentence Investigation (Record Document 24) be and is hereby DENIED.

      THUS DONE AND SIGNED at Shreveport, Louisiana, on this the 9th day of

September, 2019.
